Citation Nr: 1501557	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-23 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral leg disorder (claimed as shin splints).


REPRESENTATION

Appellant represented by:	Christine A. Coronado, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from June 1973 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2012, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled in November 2014 in Nashville, Tennessee.  A review of the file indicates that the Veteran did not attend the hearing nor did he provide a reason for his failure to attend.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

The Veteran had shin splints in service which resolved without residual disability; and, a preponderance of the evidence fails to establish an etiological link between any present shin splint disability and his active service.


CONCLUSION OF LAW

A bilateral leg disorder (claimed as shin splints) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2010.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  The record contains no evidence of any ongoing treatment for shin splints, or any other complaints.  No outstanding records have been identified that have not otherwise been obtained.

A VA examination was conducted in April 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination in this case is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran asserts that he presently suffers from bilateral shin splints that originated from his active service.  

Service treatment records (STRs) confirm that the Veteran was diagnosed with shin splints in July 1973.  He was only advised to use leg wraps and heat.  Later STRs do not contain any evidence of any leg complaints, treatment, or diagnosis.  There is no report of physical examination on discharge.

Post-service, the record contains no evidence of any ongoing complaints or treatment for any leg symptoms after his separation from service but for a single letter from Dr. E.M., D.O., dated in July 2011, over thirty years after his separation from service.  Dr. E.M. reported that he reviewed the Veteran's medical record and re-examined his legs.  Dr. E.M. reported that his findings were consistent with shin splints and the Veteran's current condition and complaints were similar to those reported during his time in service.  Dr. E.M. concluded that his current condition "may" be as likely as not linked to an incident in service.  

The Veteran underwent a VA examination in April 2012.  He reported that his condition started during basic training and had worsened over the years.  He also reported having flare-ups four to five times per year that incapacitate him for a few days.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and examine the Veteran.  On examination, the Veteran had reduced knee range of motion without pain; and, the examiner noted that this reduced range appeared to be the Veteran's normal range.  X-rays of both tibias were normal.  A bone scan showed no evidence of shin splints, which the examiner identified as being the "definitive test for shin splint."  The examiner reported that shin splints are a transient condition for most people and the Veteran's record failed to establish a chronicity of shin splints.  The examiner opined that the Veteran's shin splints were less likely than not incurred or caused by the claimed in-service injury.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess the probative value of the medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that the April 2012 opinion provided by the VA examiner is the most probative evidence of record as that examination was conducted in conjunction with a review of the claims files.  The Veteran was diagnosed with lower leg pain, not shin splints.  X-rays of his tibias were normal as was a bone scan.  The VA examiner also provided an opinion with sufficient explanations of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

In comparison, the opinion of Dr. E.M. merely recites the Veteran's allegations and is unaccompanied by any supporting medical treatment records, or even a single examination report, even though Dr. E.M. noted "re-examining" the Veteran.  Moreover, and of significant import, Dr. E.M.'s opinion is couched in speculative terms.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  The opinion of Dr. E.M. is given no probative weight.

The Veteran contends that his alleged shin splints are a result of an injury that occurred during his basic training.  In addition, his wife reported that he has trouble with shin splints.  He is noted to be competent to report his own symptoms or matters within his personal knowledge.  His wife is also noted to be competent to report her observations of the Veteran.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, such as chronic shin splints, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Shin splints are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  In addition, the evidence contains normal x-rays of his tibias and a normal bone scan, which would show evidence of chronic shin splints.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran and his wife are competent to report symptoms of shin splints, there is no indication that either the Veteran or his wife is competent to etiologically link the Veteran's reported in-service single occurrence of shin splints to his current alleged shin splints.  Neither the Veteran nor his wife have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his wife received any special training or acquired any medical expertise in musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In summary, as the preponderance of the evidence is against the claim, service connection for shin splints is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral leg disorder (claimed as shin splints) is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


